Title: II. Examination of the Boundaries of Louisiana, 7 September 1803
From: Jefferson, Thomas
To: 


            An examination into the boundaries of Louisiana.
            The French having for a century and a half been in possession of Canada, and it’s inhabitants penetrating to the remote waters communicating with the St. Laurence, they learned of the Indians that, in the neighborhood of those waters, arose a great river, called the Missisipi, running due South to the sea, and through a fine country unpossessed by any white nation. in 1673. the Sieurs Joliet and Marquette, two Canadians, undertook to explore it, descended the Missisipi as far as the river Arkansa, in 33.° & returned to Canada. their account of it inflamed the enterprize of M. de la Salle, who in 1675. went to France to sollicit authority to explore the Missipi. he obtained it, returned to Canada, and in 1680. went as far as the river Illinois, on the lower part of which he built & garrisoned a fort called Crevecoeur, and sent the father Hennepin with 2. men to push his discoveries down the Misipi as far as he could; &, as preparatory to a more formal essay, going himself Northwardly. Hennepin descended the Misipi to the ocean, & returned with the information collected, to the Illinois. in 1682, La Sale & Tonti undertook their expedition: went down the river with 60. men, named the country Louisiana, built a fort in the Chickasaw country, 60 leagues below the Ohio, which they called Prudhomme, reached the ocean, and returned to Canada the ensuing year 1683.
            
            La Sale then went to France, to obtain the means of going thence to the Misipi directly by sea. in the mean time some Canadians descend the river, & settle near it’s mouth, & along the coast Eastwardly to the island of Massacre, opposite Mobile. the government of France, entering at once into the view of extending an united possession along the St. Laurence & Misipi, from sea to sea equips la Sale with 4. vessels, on board of which were 280. persons, of whom 100. were officers and soldiers furnished with all necessaries. he sailed in July 1684. from Rochelle, and missing the mouth of the Missisipi, landed Feb. 18. 1685. in the Bay of St. Bernard to the West of it. here he takes possession, makes two successive establishments, building and garrisoning forts at each, the second of which was called St. Louis.
            The Chevalier Tonti, about this time, sets out from Canada in quest of La Sale, whom he supposed to be then on the Misipi, descends with 40. men to the mouth of the river, reconnoitres the coast 20. leagues East & West; finding nothing of La Sale, he ascends the river, builds a house on the river Arkansa, and leaves 10. men in it, which becomes a permanent settlement, and he returns to Canada.
            In 1686 La Sale attempts to penetrate from fort St. Louis to the Illinois by land, but is obliged to return. in 1687 he makes another attempt with 17. men, and is murdered on the way by some of his own people. Cavelier, brother of La Sale, undertakes the same enterprize with 7. men; they find the house on the Arkansa built by Tonti, with only two men remaining in it; they leave a third, strike the Misipi, and reach Canada. Tonti descends the river a second time, finds two Frenchmen who had separated from Cavelier settled at the Coroas, and returns to the Illinois.
            In 1689. a war commenced between France and Spain, which continuing till the treaty of Ryswick in 1697. suspended the aids of France to her colony: but in 1698. D’Iberville was sent as it’s governor with recruits. he discovers the mouths of the Misipi, and settles his new recruits at Isle Massacre, which he calls Isle Dauphine, and at Mobile, where they find the Canadians who had settled there in 1683. Spain had, during the war, to wit, in 1696. taken a counter-post at Pensacola.
            The result from these facts is that France had formal & actual possession of the coast from Mobile to the bay of St. Bernard, & from the mouth of the Misipi up into the country as far as the river Illinois. the nearest Spanish settlements at this time were on the river Panuco, to the West, 100. leagues from the Misipi, and at Pensacola, to the East leagues distant. there does not appear as yet indeed to have been any formal declaration of the limits of Louisiana: but the practice of nations, on making discoveries in America, has sanctioned a principle that ‘when a nation takes possession of any extent of sea-coast, that possession is understood as extending into the interior country to the sources of the rivers emptying within that coast, to all their branches, & the country they cover.’ 1. Mem. de l’Amerique 116. it was in support of this principle of virtual and declared possession, that France entered into the war of 1755 against Great Britain, whose settlements began now to reach the Eastern waters of the Misipi, and who opposed the claim of France, not on a denial of this principle, but on a prior possession taken & declared by repeated charters, thro’ the space of an hundred years preceding, as extending from sea to sea. France then had possession of the Misipi, and all the waters running into it, and of the sea coast and all it’s rivers & territories on them from Mobile to the bay of St. Bernard. the river Perdido, midway between the adversary possessions of Mobile & Pensacola, became afterwards the settled boundary between Spain & France in the East, and the Rio Norte, or Bravo, midway between the bay of St. Bernard and the river Panuco, the then nearest settlement of Spain, was considered by France, if not by Spain, and on the same fair grounds as in the other quarter, as the boundary between them in the West. besides being midway between the actual possessions of the two nations, that river formed a natural and well marked boundary, extending very far into the country Northwardly. and accordingly we find by several
   * I possess three antient maps which mark the Rio bravo & it’s Eastern branch as the dividing boundary between Louisiana & Mexico. 1. Moll’s map of the West Indies & adjacent countries. 2. Moll’s map of Louisiana &c. published in 1720. in which the South Western parts of Louisiana are said to be copied from a French map published in Paris in 1718. and 3. Homann’s Spanish map of Louisiana of about the same date.
 maps, some of them published by authority of the French government, and some Spanish maps, that France claimed to that river. this claim has not been abridged, as far as is known, by any public treaty; and those which are secret, if any such have taken place, cannot bind nations having no notice of them, & succeeding fairly to the rights of France, as publicly avowed & believed to exist.
   * to this may be added the verbal declaration of the French Commr. to those of the US. on the delivery of possession, that his positive instructions from his government were to take possession to the Rio Bravo.

            But the extent of Louisiana into the interior country is not left merely on the principle of it’s dependency on the coast into which it’s waters disembogue: nor on the settlements extending up it’s great rivers, the Misipi, the Missouri, & the Illinois; but on an authoritative and public document announcing it’s extent, and making a temporary disposition of it. this is the Letter patent of Sep. 14. 1712. by which Louis XIV. grants to the Sieur Anthony Crozat the exclusive commerce of that country for 15. years. the following extracts from it ascertain the extent of the country.
            ‘Louis by the grace of god, king of France & Navarre to all &c.
            ‘The care we have always had to procure the welfare & advantage of our subjects having induced us &c. to seek for all possible opportunities of enlarging & extending the trade of our American colonies, we did, in the year 1683. give our orders to undertake a discovery of the countries & lands which are situated in the Northern part of America, between New France & New Mexico: & the Sieur de la Sale, to whom we committed that enterprize, having had success enough to confirm a belief that a communication might be settled from New France to the gulph of Mexico, by means of large rivers; this obliged us, immediately after the peace of Ryswick, to give orders for the establishing a colony there, & maintaining a garrison, which has kept and preserved the possession we had taken in the very year 1683. of the lands, coasts & islands which are situated in the gulph of Mexico, between Carolina on the East, & Old & New Mexico on the West. but a new war having broke out in Europe shortly after, there was no possibility till now, of reaping from that new colony the advantages that might have been expected from thence &c. And whereas upon the information we have recieved, concerning the disposition and situation of the said countries known at present by the name of the province of Louisiana, we are of opinion that there may be established therein a considerable commerce &c. we have resolved to grant the commerce of the country of Louisiana to the Sieur Anthony Crozat &c. For these reasons &c. we, by these presents, signed by our hand, have appointed, & do appoint the said Sieur Crozat to carry on a trade in all the lands possessed by us, and bounded by New Mexico, & by the lands of the English of Carolina, all the establishment, ports, havens, rivers, & principally the port & haven of the Isle Dauphine, heretofore called Massacre, the river of St. Louis, heretofore called Missisipi, from the edge of the sea as far as the 
   * The French & Spaniards called by the name of the Illinois, or Illinois country, the whole country on both sides of the Upper Misipi. that on the Eastern side was called East Illinois, that on the West side West Illinois.
Illinois; together with the river St. Philip, heretofore called the Missourys, and of St Jerome, heretofore called Ouabache, with all the countries, territories, lakes within land, and the rivers which fall directly or indirectly into that part of the river St. Louis.’
            
            The Articles. I. Our pleasure is that all the aforesaid lands, countries, streams, rivers & islands be, and remain comprised under the name of the government of Louisiana, which shall be dependant upon the general government of New France, to which it is subordinate: & further that all the lands which we possess from the Illinois be united &c. to the general government of New France, & become part thereof &c.’ [here follow 15. other articles relating to commerce only] ‘Given at Fontainebleau the 14th. day of Sep. in the year of grace 1712. and of our reign the 70th. Louis. by the King Phelipeaux.’
            Here then is a solemn & public declaration sufficiently special to shew that all the waters running directly or indirectly into the Misipi, and the country embraced by them, are held and acted on by France, under the name of the province of Louisiana; and is a full & unequivocal supplement, if any supplement were necessary, to the titles derived, 1. from the actual settlements on the river and it’s waters, 2. from the possession of the coast, & 3. from the principle which annexes to it all the depending waters. the treaties of Ryswick, in 1697. where France & Spain were adversary powers, & those of Utrecht in 1713. & Rastadt in 1714. where they were allies, by their silence, as well as by their provisions as to these countries, must be considered as sanctioning the rights of France to this province: to which add the progress made by France, undisturbed & unquestioned, by Spain, in extending her settlements ad libitum within them, till 1763. it is true that in 1715. some Spaniards made small settlements at the Assinais, & Adais, & in 1722. attempted one on the Missouri. the last was prevented by the Indians, and the former were connived at by the Agents of France to favor a smugling commerce with New Mexico, but these contrabrand encroachments cannot weigh as evidence of ownership against the possession taken by France 30. years before, & the solemn establishment of boundary by Louis XIV.
            War breaking out between them in 1718. the French took Pensacola; the Spaniards retook it, but the French recovered & retained it till the peace in 1719 when it was restored to Spain; and from this epoch the river Perdido has been the acknoleged and undisturbed boundary between Louisiana and Florida.
            The boundaries of Louisiana then, as held by France, were the seacoast & islands from the river Perdido to the Rio Norte or Bravo, then up the Rio Bravo to it’s source; thence to the highlands encompassing the waters of the Misipi, and along those highlands round the heads of the Missouri & Misipi & their waters to where those highlands assume the name of the Alleganey or Apalachian mountains, thence along those mountains, and the highlands encompassing the waters of the Mobile, to the source of the Perdido, & down that to the ocean.
            In opposition to these claims, both of France and Spain, were those of the then English colonies, now the US. whose charters extended from sea to sea, and consequently covered all Louisiana & Mexico, above the parallel of latitude which formed the Southern boundary of Georgia. these adversary claims were settled by the war of 1755-1763 and the treaty of Paris which closed it, and which made the Misipi & Iberville the Western limit of the English possessions, and thenceforward the Eastern limit of Louisiana.
            This war had begun between France & England, Spain being unconcerned in the grounds of it. in the beginning, France had sensibly the advantage, but after awhile it’s successes were signally on the side of England. In 1762 Spain entered into it as a volunteer & ally of France. Great Britain immediately attacked & took the town of Havanna, & an important portion of the island of Cuba; which imminently endangering the continental possessions of Spain within the gulf, and her communication with them, negociations for peace were very soon set on foot. Great Britain, in exchange for her conquest in Cuba, required Florida, & that part of Louisiana from the Perdido to the Iberville. besides the just sympathy which France felt for Spain, who had sustained this incalculable loss by friendly endeavors to aid her, she was bound by the family compact, lately renewed, Article XVIII. ‘to consider the interests of Spain as her own, & to share in it’s losses and advantages.’ a considerable change too had taken place in the minds of the government of France, against the possession of distant colonies, which could not be protected but by a great navy. France therefore, by a secret treaty, Nov. 3. 1762. (being the same day on which they publicly signed the preliminary articles with Gr. Britain) consented to cede all Louisiana to Spain, in order to enable her, by the sacrifice of such part of it as she thought proper, to ransom Cuba, and to indemnify her for the loss of Florida, required also by Great Britain to make up the equivalent. the portion of Louisiana from Iberville to Perdido therefore, ceded to Great Britain by the definitive treaty of Feb. 10. 1763. did in substance move from Spain to Gr. Britain, altho’ France, as not having publicly conveyed it to Spain, was the formal conveyor to England. yet she acted herein merely as the friend & agent of Spain, who was become in truth the real proprietor of all Louisiana. the importance of seeing this transaction in it’s true light will hereafter appear.
            
            England immediately laid off this portion of Louisiana, with so much of Florida as laid West of the Apalachicola, into a separate government, to which she gave the name of West Florida; and the residue of Florida into another government, to which she gave the name of East Florida. and Spain, now proprietor of Louisiana, & of course free to curtail it’s future boundary to the Westward, according to her own convenience, extended the limits & jurisdiction of New Mexico to the waters of the river Mexicana inclusively. but this cannot disprove the former extent of Louisiana, as it had been held & ceded by France; but was done in virtue of the right ceded by France.
            The war of 1775-1783. began between Great Britain & the US. but France and Spain at length became parties to it. by the treaty of Paris of 1783. which terminated it, Gr. Britain was constrained to restore to Spain Florida, and the territory East of the Iberville, which she had recieved at the close of the former war in exchange for Cuba. if the portion of Louisiana comprised in it had really moved from France, then the restitution of the portion between Iberville & Perdido should have been to France, and that of Florida only to Spain. but as the whole had moved substantially from Spain, the whole was restored to her. on re-entering into possession Aug. 18. 1769. she continued the English annexation of the Eastern portion of Louisiana with a part of Florida, under the name of West Florida, restoring however the whole to the jurisdiction of the Governor of Louisiana, residing at N. Orleans: and in public
   * one of these was deposited in the office of state.
 instruments, as well as in common parlance that portion has been spoken of under the names of Louisiana, or of West Florida indifferently.
            The nation of France had seen with considerable dissatisfaction the separation of Louisiana from the mother country. that province had ever been viewed by it with great partiality. it was inhabited by their relations & fellow citizens: & they considered Spain, in the immensity of her possessions, as not entitled to such a sacrifice from France. besides she had now got back both Florida & Cuba: and there was no justice in her continuing to retain Louisiana, which had been ceded to her only as an indemnification for the loss of one, & the means of getting back the other. as soon therefore as the successful administration of the first Consul of France had raised her into a condition for redemanding from other nations what she deemed her rights, Spain was required to make restitution of Louisiana, under the friendly cover indeed of an exchange, but it’s inequality shews it was but a cover. the real grounds of restitution required that it should not be mutilated, but full and entire as she recieved it. for what had she ever given for it? she was compleatly replaced in her antient possessions. on what just ground then could she propose to retain any portion of the equivalent ceded only as an indemnity for them? accordingly a compleat retro-cession was provided for by the treaty of St. Ildefonso of Oct. 1. 1800. by definitions studiously formed to reach every thing which had been ceded to or for her by France. by that instrument she re-cedes to France the colony or province of Louisiana, with the same extent 1. that it now has in the hands of Spain. 2. that it had when France possessed it, and 3. such as it ought to be after the treaties passed subsequently between Spain and other powers. that is 1. she is to recede the antient country of Louisiana, as it is now recovered back into the hands of Spain & held by her under the name of Louisiana or West Florida, or Mexico, or by whatever other names she or other powers may since have chosen to designate certain parts of it, or to sever it by overlapping Mexico on it’s West, and West Florida on it’s Eastern quarter: she is to recede the thing, as it is in her hands, unaffected by new names. to make it still plainer, she is to retrocede it 2dly. with the same extent that it had when France possessed it. now France never possessed it one day with any less extent than from the Perdido to the Rio Norte, & inland to the sources of all it’s rivers. the whole of this extent she transferred on the same day by two treaties of equal date, to wit, all Westward of the Misipi & Iberville to Spain, & all Eastward to Great Britain. but, of the Eastern portion, Spain having since recovered back all below 31.° of latitude, that, with the Western side, composes Louisiana, as now in the hands of Spain, and as it had been possessed by France. but, not to disturb the right of the US. to the portion North of 31.° and to shew that it was only so much of the Louisiana held by France, as was now in the hands of Spain, it is expressly limited 3dly. to be such as it ought to be after the treaties passed subsequently between Spain & other powers. subsequently to what? to the cession of the country by France. when was that cession? Nov. 3. 1762. and Feb. 10. 1763. what are the treaties subsequent to this? those affecting the limits of Louisiana are the treaty of Sep. 3. 1783. with Great Britain, & that of Oct. 27. 1795. with the US. the former was a restitution, by Gr. Britain to Spain, of Florida, & the portion of Louisiana from the Perdido to the Iberville: and consequently, after this treaty, the extent of Louisiana ought to be, as again consolidated to the Perdido. But inasmuch as by the latter of these two treaties, Spain had confirmed to the US. a degree of latitude [from 32.° to 31.°] which she had long contended to be an unceded part of Louisiana, & consequently not within the limits of the US, therefore by this provision, that right is saved to the US. & the extent of Eastern Louisiana after this treaty, ought to be only to the latitude of 31.°
            Should it be alledged that this confirmation of the diminutions of Louisiana by treaties subsequent to it’s alienation by France, goes to the treaty of 1763. with Gr. Britain also; the answer is that this treaty was simultaneous with the alienation, & not subsequent to it, and therefore could not be within the scope of this definition. the confirmation too is in favor of treaties made by Spain, with other nations. that with Great Britain is by France and Spain. but it might also be justly observed that Louisiana was not lessened in it’s dimensions by that treaty; it was only divided, the Eastern portion thereof transferred to Great Britain, the Western to Spain; who might new-name a part of it West Florida, & a part Mexico, for their internal purposes, as they pleased; but when the portion newly called West Florida came back to the hands of Spain, it was still a part of antient Louisiana, as possessed by France, as now in the hands of Spain, & unalienated by subsequent treaties of Spain with other powers.
            On the whole, the intention of the treaty of St. Ildefonso is clearly this. France had in 1763. generously ceded all Louisiana to, or for Spain. Spain consented that the Eastern portion of it, below Georgia, together with her Florida, should go to recover Cuba. afterwards however, in another war, by the arms of France and of the US. (for Spain came in late, & then did little more than waste her resources on the rock of Gibraltar) she recovers back, and has secured to her, her antient Florida, & the Eastern portion of Louisiana, below Georgia. the treaty of St. Ildefonso therefore meant to review this whole transaction, & to restore France & Spain to the Status quo prior to the war of 1755.-63. Spain being now in possession of her original colonies of Florida and Cuba, it was just, & was meant, that France should also be reinstated in Louisiana, so far as Spain, while it was in her hands, had not transferred portions of it by permanent alienations to other powers. she confined her reclamation therefore to the part of her antient possession which was in the hands of Spain, not touching the portions which had been validly transferred to the US.
            If Spain then were not to deliver the country from the Iberville & Missipi to the Perdido, this would not be delivering Louisiana with the extent it had when France possessed it, & before it had ever been dismembered: nor with the extent it now has in the hands of Spain, since it has been restored to it’s antient & integral form: nor such as it ought to be after the treaty subsequently passed with England in 1783. And we trust that these definitions are too exact & unequivocal, & Spain too just, to admit any doubt of what we are entitled to demand, & she bound to deliver.
            Whatever Louisiana was, as retroceded by Spain to France, such exactly it is, as ceded by France to the US. by the treaty of Paris of April 30. 1803.
            
               Sep. 7. 1803
            
          